                                          Case 5:15-cv-02543-BLF Document 436 Filed 10/10/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     TESSERA, INC.,                                     Case No. 15-cv-02543-BLF
                                   8                    Plaintiff,
                                                                                            ORDER RE MEDIATION
                                   9             v.

                                  10     TOSHIBA CORPORATION,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 19, 2019, the Parties stipulated that they would meet and confer to select a
                                  14   private mediator and mediation date following the Court’s second stage summary judgment ruling.
                                  15   ECF 391. The parties SHALL advise the Court if they would like a referral to a magistrate judge,
                                  16   or if they will use a private mediator, on or before October 24, 2019. If the Parties elect referral
                                  17   to a magistrate judge, the may jointly recommend a particular magistrate judge within the district,
                                  18   or the Court will assign a magistrate judge within the San Jose Division.
                                  19

                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: October 10, 2019
                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
